DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18171632, filed on 9 May 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 10 and 12 - 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4 and 14, the claims recite “same production type”. It is unclear as to what a “production type” is thus rendering the claim indefinite. Is it a rotor made by the same entity? A rotor the same as that of Claim 1? 
Regarding Claim 12, the claim recites “around a first speed”. It is unclear as to at what point a speed can be “around” a first speed, thus rendering the claim indefinite.
Regarding Claim 12, the claim recites “a mode shape of the rotor becomes significant for balancing considerations. First, it is unclear as to at what point a “mode shape” becomes “significant” thus rendering the claim indefinite. Furthermore, it is unclear as to what balancing “considerations” are, thus rendering the claim indefinite.
Regarding Claim 13, the claim recites “instructions for carrying out the method according to claim 1”. It appears several method steps in claim 1 are carried out by a human e.g. the providing and mounting steps as well as the weight fitting. As such, it is unclear how a CRM can comprise instructions for a carrying out the method of Claim 1.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 11 – 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelm, R., Kelm, W., & Pavelek, D. (2016, September 15). Rotor balancing tutorial. OAKTrust Home. Retrieved August 8, 2022, from http://oaktrust.library.tamu.edu/handle/1969.1/159803, hereinafter referred to as “Kelm”, in view of Skilton (US 2005/0065712) 
Regarding Claim 1, Kelm discloses a rotor balancing method for a turbine [Abstract], the method comprising: 
providing a rotor (rotor) comprising (Page 15): a first bearing and a second bearing (inherently present to allow the rotor to be installed in the compressor case and rotate) (Page 15), and a plurality of correction planes comprising a first correction plane and a second correction plane (two planes) (Page 16); 
mounting the rotor for balancing by receiving the first bearing on a first pedestal and the second bearing on a second pedestal (inherently present in the compressor case to support the rotor to rotate) (Page 15); 
performing a base run by: running the rotor at an intended balance speed and measuring vibrations at a first side (reference data) (Page 15); 
carrying out partial balancing and a first influence run of the rotor by: fitting a first balancing weight (first trial weight) to the first correction plane in order to reduce vibrations at the first pedestal (outboard end), running the rotor at the intended balance speed and measuring the vibrations at the first end and the second end (Page 15); leaving the first balancing weight fitted for all following influence runs (Page 15, 16); 
performing a second influence run by: fitting a first calibration weight (second trial weight) to the second correction plane (inboard end), running the rotor at the intended balance speed and measuring the vibrations at the first end and the second end (Page 16), and removing the first calibration weight (Page 17); 
carrying out final balancing of the rotor by: fitting a final balancing weight to the first correction plane and a second balancing weight to the second correction plane dependent on the vibrations measured as part of the first influence run and the second influence run (Page 17).
Kelm fails to expressly disclose the turbine is a gas turbine; and the measured vibrations are at the pedestals.
Kelm does disclose in an alternate embodiment vibration is measured at the pedestals (each bearing being equipped with proximity probes) (Page 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelm by measuring the vibrations at the pedestals for the benefit of observing the imbalance at the location of the bearing which are likely to be damaged by imbalance.
Kelm discloses the method is intended for steam turbines [Abstract].
Skilton teaches the steam turbines and gas turbines suffer from similar drawbacks and minimization of vibration of one type can apply to the other [0007].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kelm’s method to gas turbines for the benefit of minimizing the vibration and movement generated by the gas turbine, as taught by Skilton.
Regarding Claim 2, Kelm fails to expressly disclose the final balancing weight is fitted to the first correction plane in addition to the first balancing weight.
However, Kelm discloses after both influencing runs final balancing weight is calculated (Page 16, 17). As such, it is possible that the final balancing weight is required in the first correction plane at a location different than the first balancing weight. Furthermore, final balancing weight is determined with respect to the weights already attached to the turbine (Page 16, 17)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that in the situation where the final balancing weight is required in the first correction plane at a location not near the first balancing weight to fit the final balancing being in addition to the first balancing weight for the benefit of balancing the turbine, as taught by Kelm (Page 17).
Regarding Claim 3, Kelm discloses the final balancing weight is fitted to the first correction plane and the first balancing weight is removed from the first correction plane as part of the final balancing of the rotor (Page 17).
Regarding Claim 11, Kelm fails to expressly disclose performing a third influence run, subsequent to the second influence run, by: fitting a second calibration weight to a third correction plane, running the rotor at the intended balance speed and measuring the vibrations at the first pedestal and/or the second pedestal, and removing the second calibration weight; and wherein fitting the final balancing weight and the second balancing weight as part of carrying out final balancing of the rotor also comprises fitting a third balancing weight to the third correction plane dependent on vibrations measured as part of the first influence run, the second influence run and the third influence run.
Kelm does teach trial runs for each balance plane (Page 19) and rotors having at least three corrections planes (Page 18). Kelm also teaches fitting trial/calibration weights successively to each plane before fitting the final balancing weight (Pages 15 – 17) where during each trial/influence run the rotor is run at the intended balance speed (Pages 15, 16) and measuring vibrations (Pages 15, 16) during the trials/runs to determine the final balancing weight (Pages 15 – 18).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by performing a third influence run, subsequent to the second influence run, by: fitting a second calibration weight to a third correction plane, running the rotor at the intended balance speed and measuring the vibrations at the first pedestal and/or the second pedestal, and removing the second calibration weight; and wherein fitting the final balancing weight and the second balancing weight as part of carrying out final balancing of the rotor also comprises fitting a third balancing weight to the third correction plane dependent on vibrations measured as part of the first influence run, the second influence run and the third influence run for the benefit of balancing turbines having three bearings.
Regarding Claim 12, as best understood, Kelm discloses the intended balance speed is a full operational speed at or around a first speed of the rotor at which a mode shape of the rotor becomes significant for balancing considerations (Page 15).
Regarding Claim 13, as best understood, Kelm discloses a non-transitory computer-readable medium comprising: instructions for carrying out the method according to claim 1 (device collecting the data and calculating weights and positions as required by the method) (Pages 15 – 18).
Regarding Claim 16, as best understood, Kelm discloses a balancing machine comprising: a first pedestal and a second pedestal (inherently present in the compressor case to support the rotor to rotate) (Page 15); the computer-readable according to Claim 13 (device collecting the data and calculating weights and positions as required by the method) (Pages 15 – 18).

Claim(s) 4 – 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelm, R., Kelm, W., & Pavelek, D. (2016, September 15). Rotor balancing tutorial. OAKTrust Home. Retrieved August 8, 2022, from http://oaktrust.library.tamu.edu/handle/1969.1/159803, hereinafter referred to as “Kelm”, in view of Skilton (US 2005/0065712), in further view of Clarke et al. (US 2013/0340521).
Regarding Claim 4, as best understood, Kelm discloses providing a data set containing a first reference influence vector of the first connection plane, wherein the reference influence vector is an influence vector of the first correction plane of a rotor (Page 17).
Kelm fails to expressly disclose the data is that of a reference rotor of the same production type as the rotor.
Clarke teaches a data set pertaining to a reference rotor including data used to balance a reference rotor for use to balance subsequent rotors [0080].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to provide a data set containing: reference vibration measurements taken during balancing of at least one reference rotor of the same production type as the rotor, or at least a first reference influence vector of the first correction plane, wherein the reference influence vector is an influence vector of the first correction plane of a reference rotor of the same production type as the rotor for the benefit of narrowing the range of simulated test masses and locations i.e. influence runs for balancing of other rotors, as taught by Clarke [0080].
Regarding Claim 5, as best understood, Clarke teaches fitting the first balancing weight comprises using the data set to determine a mass and an angular position of the first balancing weight to reduce vibrations at the first pedestal [0080].
The combination would have been obvious for the same reasons as the rejection of Claim 4 above.
Regarding Claim 6, as best understood, Kelm discloses a magnitude of the first reference influence vector (OBY) is greater than the magnitude of a second reference influence vector (IBY) of the second correction plane (Reference Vibration in Figure 9), wherein the second reference influence vector is an influence vector of the second correction plane of the reference rotor (Pages 15 – 17), and wherein the second reference influence vector is either contained in the data set or computable from the vibration measurements of the data set as rendered obvious according to the rejection of 4 above..
Regarding Claim 14, as best understood, Kelm discloses a data set containing a first reference influence vector of the first connection plane, wherein the reference influence vector is an influence vector of the first correction plane of a rotor (Page 17).
Kelm fails to expressly disclose the data is that of a reference rotor of the same production type as the rotor.
Clarke teaches a data set pertaining to a reference rotor including data used to balance a reference rotor for use to balance subsequent rotors [0080].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to provide a data set containing: reference vibration measurements taken during balancing of at least one reference rotor of the same production type as the rotor, or at least a first reference influence vector of the first correction plane, wherein the reference influence vector is an influence vector of the first correction plane of a reference rotor of the same production type as the rotor for the benefit of narrowing the range of simulated test masses and locations i.e. influence runs for balancing of other rotors, as taught by Clarke [0080].
Regarding Claim 15, as best understood, Clarke teaches a CRM [0080]  configured to instruct a processing unit to calculate a mass and an angular position of the first balancing weight using the data set [0080].
The combination would have been obvious for the same reasons as the rejection of Claim 14 above.

Allowable Subject Matter
Regarding Claims without a prior art rejection, none of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 can be overcome.  However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856